Title: Circular to the Commandants of Regiments, 9 August 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular
New York Aug 9th 1799
Sir

Our political situation renders it very urgent that not a moment shall be lost in disciplining our troops as fast as they shall be raised. To this end it is essential that every officer shall personally exert himself to the utmost and that a very faulty practice which has occasionally prevailed in our armies as well as others shall be carefully avoided; namely Commanders of Regiments leaving too much to their Majors, these to the Adjutants and the Company Officers to their sergeants.
It is expected that each commandant of a Regiment will himself industriously exercise his Regiment in the manual & evolutions; that each Major will do the like in his batalion and the company officers in their several companies. These last must charge themselves with the detail of instructing their men from the beginning—using their non commissioned Officers as auxiliaries not as their representatives or substitutes; and the field officers must carefully superintend the company Officers in relation to this detail.
This course will have the double advantage of ensuring the rapid improvement of the soldiers and of giving every Officer practical expertness within his sphere; without which an army is nothing but a mass of disorderly elements.
In the visits which I expect to make to the several corps I hope for the gratification of observing the proficiency of officers and men that the instruction contained in this letter has been carefully & zealously executed.
With great consideration &c
